DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2021 has been entered.

 Response to Amendment
The Amendments filed on 4/12/2021 have been entered.  Claims 1-6, 11-25, 29-30, and 35-37 are pending.  Claims 7-10, 26-28, and 31-34 are cancelled. Claims 1-2, 5-6, 18, 29, and 35 are amended and claims 3-4, 11-17, 19-25, 30, and 36-37 are as previously presented.  

Response to Arguments
Applicant's arguments filed 4/12/2021 have been fully considered.
	Regarding the rejection under 35 USC § 103, the applicant states that LeBoeuf (US 2008/0146890) does disclose a digital interference filter that removes time-varying motion induced interference. As noted in previous rejection, the examiner indicated that LeBoeuf does not explicitly teach removal of motion artifacts from the energy response signal using at least one motion sensor signal.  However, the examiner indicated that Ahmed (US 2009/0281435) did teach this concept.  Further, Ahmed Fig 4 shows that the time-varying motion noise is being extracted from a time-varying light sensor signal containing physiological information see also Ahmed [0024-0027].   Based on the combination of the teachings of LeBoeuf and Ahmed, it would be obvious to one ordinary skill in the art to combine the time varying environmental interference filter taught by LeBoeuf with the time varying motion interference filter taught by Ahmed because both motion and environmental/ambient energy are major sources of noise in the light based physiological signal and reducing/removing these interference signals will produce a cleaner more accurate physiological measurement. Therefore the previous rejection of claim 1 is not 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 11-14, and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeBoeuf (US 2008/0146890) in view of Ahmed (US 2009/0281435).
Regarding claim 1, LeBoeuf teaches a monitoring (100 – ear piece module) apparatus comprising: 
a housing (108) configured to be positioned within an ear of a subject ([0020] indicates that the ear piece module can made to fit within the ear canal in order to provide the advantage of measuring physiological values within the ear. In addition, Fig 9 shows earpiece fitting 908 which [0124] states fits in ear canal.  Fig 10 - 1008 and Fig 12 – 1208 shows more detailed illustrations of the ear piece fitting see [0126-0128]); 
at least one optical emitter (optical emitters 624/724) disposed within the housing (Fig 1 shows physiological sensors 101 within the housing. [0081] indicates that earpiece contains a sensors module 201. [0124] indicates 908 can contain physiological and environmental sensor.  Further LeBoeuf illustrates more specifically that earpiece fitting 1008, 1208 contain sensors modules 1009 and 1213 respectively), wherein the at least one optical emitter directs modulated electromagnetic radiation at a target region of the ear (LeBoeuf teaches the use of optical emitters 624/724 to direct light 713 within the ear canal/towards the tympanic membrane see Fig 6 and 7 see also [0110-0118].); 
at least one optical detector, wherein the at least one optical detector detects an optical response from the subject (LeBoeuf further teaches photodetector 625/725 which receives light 717 that has interacted with the ear canal 630/730 and tympanic membrane 720 and [0111] indicates the reflected light can be used to detect blood oxygen content see also [0110-0118]  The examiner notes that 724 can be attached to a mounting board 726 which would be the equivalent of the circuits boards discussed in the above limitation.  As noted above earpiece fitting is designed to detect information within the ear canal which would include the tympanic membrane. Therefore, it would be obvious to one of ordinary skill in the art to include the optical emitter on flexible circuit board within the ear piece because LeBoeuf teaches these emitters and detectors can be mounted on circuit boards and flexible circuit board indicates a variety of sensor components attached to it and further the earpiece is specifically designed to measure signals within the ear canal and emitter and detectors 624/724/ are sensors designed to measure signals within the ear canal.  In addition the flexible circuit board is especially useful for conforming sensors arrangement to odd shapes such as the earpiece fitting [0129]); 
at least one motion/position sensor disposed within the housing wherein the at least one motion/position sensor detects motion/position of the subject ([0146] indicates that the earpiece module can contain accelerometers and/or gyroscopes in order to capture head position and/or body motion see also [0148].  The examiner would also note LeBoeuf [0149] teaches the acoustic sensors can detect foot step sounds in the ear canal.  Footsteps would be motion related signal making the acoustic sensor also a motion sensor.  Other motion related sounds can also be detected see [0119; 0120]); 
 a digital interference filter in communication with the at least one optical detector and configured to remove effects of time-varying environmental interference from a signal generated by the at least one optical detector and to produce a processed optical response signal (LeBoeuf [0104-0106] teaches method for removing external energy noise, the equivalent of environmental interference to produce a cleaner physiological signal. The energy can include electromagnetic which would include light and therefore energy sensor can be considered and optical/light detector. [0106] teaches the process can be done digitally and performed/synchronized over time see also [0119-0121]); and; 
at least one processor in communication with the digital interference filter (Signal processor 103 is in communication with sensors which as addressed above includes light emitters, optical detectors and motion sensors.  The interference filter is also implemented on/in communication with signal processor as shown in Fig 4), and configured to process the processed optical response signal to extract at least one physiological condition of the subject from the processed optical response signal (Signal processor can be used to extract blood oxygen from the light signal see [0110; 0111]).

Ahmed does teach a monitoring device using light emitters and detectors to detect physiological  signals  with a digital interference filter in communication with the at least one optical detector and with the at least one motion/position sensor and configured to remove effects time-varying motion-induced interference from a signal generated by  the at least one optical detector and to produce a processed optical response signal (Ahmed [0024-0027] teaches using a sensor 318 that is an accelerometer that detects activity/motion of the wearer.  The motion signal can be used to filter a detected light signal from light sensor 114 using adaptive noise cancelling filter 316 which filter is the equivalent of the digital interference filter.  Fig 3 shows all signals go through an a/d converters before the adaptive noise cancelation and therefore the interference filter is digital. Fig 4 shows the filter removes time varying noise.)
In view of the teachings of Ahmed, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the time varying environmental interference filter taught by LeBoeuf with the time varying motion interference filter taught by Ahmed because both motion and environmental/ambient energy are major sources of noise in the light based physiological signal and reducing/removing these interference signals will produce a cleaner more accurate physiological measurement (Ahmed [0027] and LeBoeuf [0104;0105]).
Regarding claim 11, LeBoeuf as modified teaches the monitoring apparatus of Claim 1 and Ahmed further teaches an earpiece with a housing comprises a soft material which deforms when inserted within an ear and that facilitates retention of the housing within an ear (Ahmed Fig 10 shows earbud 1002 the equivalent of earpiece fitting taught by LeBoeuf where the earbud has foam pad 1006 that is compressible/soft material see also Ahmed [0047].  It would be obvious to one of ordinary skill in the art to include the foam pad as taught by Ahmed to the earpiece fitting taught by LeBoeuf in order to allow the earpiece to better conform to the ear creating a better fit see Ahmed [0047].). 
Regarding claim 12, LeBoeuf as modified teaches the monitoring apparatus of Claim 1, wherein the housing comprises a shape that facilitates retention of the housing within an ear (LeBoeuf [0020; 0126] see also the rejection of claim 11).  
Regarding claim 13, LeBoeuf as modified teaches the monitoring apparatus of Claim 1, Ahmed further teaches a portion of the housing comprises optically transmissive material through which light from the optical emitter can pass, and wherein the housing comprises a soft material adjacent to the optically transmissive material which deforms when inserted within an ear and that facilitates retention of the housing within an ear (Ahmed Fig 10 shows earbud 1002 the equivalent of earpiece fitting taught by LeBoeuf where the earbud has foam pad 1006 that is compressible/soft material and the soft material surrounds/adjacent to the LEDs 1008 and photodiodes 1010 see also Ahmed [0047]. In order for the LEDs and photodiode to work properly it is inherently require the LEDs and photodiodes surface material to be light transmissive. It would be obvious to one of ordinary skill in the art to include the foam pad as taught by Ahmed to the earpiece fitting taught by LeBoeuf in order to allow the earpiece to better conform to the ear creating a better fit see Ahmed [0047])
Regarding claim 14, LeBoeuf as modified teaches the monitoring apparatus of Claim 1, further comprising at least one speaker (LeBoeuf [0128]).  
Regarding claim 16, LeBoeuf as modified teaches the monitoring apparatus of Claim 1, wherein the at least one physiological condition comprises heart rate (LeBoeuf [0066; 0108; 0111; 0120]).  
Regarding claim 17, LeBoeuf as modified teaches the monitoring apparatus of Claim 1, wherein the at least one physiological condition comprises respiration rate (LeBoeuf [0066; 0108; 0120]). 

Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeBoeuf as modified by Ahmed as applied to claim 1 above, and further in view of Cinbis (US 2008/0208020).
Regarding claim 2, LeBoeuf as modified teaches the monitoring apparatus of Claim 1, wherein the digital interference filter is configured to process samples from a signal generated by theIn re: LeBoeuf et al. at least oneSerial No. 15/787,574 Filed: October 18, 2017Page 3 of 9optical detector (see claim 1) but LeBoeuf does not explicitly teach that the samples include optical emitter-off samples that represent the signal generated by the at least oneSerial No. 15/787,574 optical detector with the at 
Cinbis does teach an external optical monitoring device ([0028]) configured to process samples from a signal generated by theIn re: LeBoeuf et al. Serial No. 15/787,574 Filed: October 18, 2017Page 3 of 9optical detector where the samples include optical emitter-off samples that represent the signal generated by the optical detector with the at least oneSerial No. 15/787,574 optical emitter turned off, and wherein the samples include optical emitter-on samples that represent the signal generated by the optical detector with the optical emitter turned on (Cinbis Fig 4a and 4b and [0073-080] discloses measuring ambient light via a light detector when optical emitter is off and using the ambient light measurements to correct for ambient light in the detected signal when the light emitters are on. The ambient light measurements taken at 430 would temporally neighboring to the light on measurement 432 since measurement step 430 is taken immediately before step 432 which indication that they are being temporally/sequentially taken with respect to time.  The temporally neighboring off samples are then subtracted from temporally neighboring on samples as shown in [0075]. The examiner would further note that Fig 4b teaches a sampling method where ambient/no light measurements 440 and then 444 are taken before and after light on measurements 442 and each off measurements taken at 440 and 442 would be temporally neighboring to on samples at 442 and then subtracted as described in [0080]).  
In view of the teachings of Cinbis, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the sampling of detected light when the light emitter is turned on and off as is disclosed by Cinbis to the monitoring device taught by LeBoeuf as modified by Ahmed in order to correct ambient light in the sensing signals (Cinbis [0073]).
Regarding claim 3, LeBoeuf as modified teaches the monitoring apparatus of Claim 2, wherein the digital interference filter is configured to subtract temporally neighboring optical emitter-off samples from temporally neighboring optical emitter-on samples and output a subtraction signal for further processing (Cinbis [0075-0080] see also rejection of claim 2).  
Claims 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeBoeuf as modified by Cinbis and Ahmed as applied to claim 2 above, and further in view of Norris (US 6,397,092).
Regarding claim 4, LeBoeuf as modified teaches the monitoring apparatus of Claim 2, wherein the digital interference filter is configured to determine an average of temporally neighboring optical emitter-on samples, determine an average of temporally neighboring optical emitter- off samples, and then subtract the average of the temporally neighboring optical emitter-off samples from the average of the temporally neighboring optical emitter-on samples (Cinbis  [0075] further teaches taking a weighted average of two temporally neighboring ambient/off sample. Cinbis [0080] teaches taking the average of the two temporally neighboring off samples surrounding the on samples 442.). 
Cinbis does not explicitly teach using an average of temporally neighboring on samples.  
Norris teaches pulse oximeter device that collects on/light and off/dark samples (col 2 ll.49-55) and uses an average of temporally neighboring on samples in method for removing ambient noise from the detected light signals (Norris teaches taking multiple samples are during one cycle – light on or light off period, each measurement period 430, 432, 440, 442, 443 of Cinbis would be the equivalent of a cycle in Norris.  The samples are temporally neighboring as illustrated in Fig 3 of Norris.  Norris then teaches averaging at 503 these samples see Abstract and col 7 ll. 63 to col. 8 ll 27.  The averaged signals can then be used in the equivalent of the ambient light subtraction method taught by Cinbis see Norris col 8 ll and Fig 5 508. 65 to col 9 ll. 4). 
In view of the teachings of Norris, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the averaging of temporally neighboring on samples as is disclosed by Norris to the ambient light subtraction method taught by the combination of LeBoeuf, Cinbis and Ahmed in order increase the signal to noise ratio of the digital signal being analyzed and improve the consistency of the measurements provided by the monitoring device’s optical signals see Norris col 3 ll. 22-25, 32-34

Claims 5, 6, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeBoeuf as modified by Ahmed as applied to claim 1 above, and further in view of Iwamiya (US 2011/0004106)
Regarding claim 5, LeBoeuf as modified teaches the monitoring apparatus of Claim 1 further comprising an optical filter overlying at least a portion of the optical detector (LeBoeuf [0118] teaches the optical detector can be covered by an optical filter see also [0110]),.  
LeBouef does not explicitly teach wherein the optical filter attenuates time-varying environmental light interference at one or more selected wavelengths, wherein the time-varying environmental light interference is caused by sunlight and/or ambient light, wherein the optical filter has a surface area greater than a surface area of the optical detector, and wherein the optical filter overlies the optical detector such that a periphery of the optical filter overlaps a periphery of the optical detector.
 Iwamiya does teach an optical filter attenuates time-varying environmental light interference at one or more selected wavelengths, wherein the time-varying environmental light interference is caused by sunlight and/or ambient light (Iwamiya [0069] teaches an optical filter 17 that is over light receiving unit 9 in order to filter external light such as sunlight).,  wherein the optical filter has a surface area greater than a surface area of the optical detector, and wherein the optical filter overlies the optical detector such that a periphery of the optical filter overlaps a periphery of the optical detector (Iwamiya Fig show shows filter 17 larger that light detector 9.  Further, Iwamiya [0069] teaches that filter sets on light shielding frame 18 which frame surrounds light detector and therefore would indicate that the filter set on the frame would be larger than the detector.  However, even if Iwamiya does not explicitly teach the filter is larger the detector, the applicant does not disclose any criticality to the size of the lens and therefore it would be obvious to one ordinary skill in the art that the size of the filter can be adjusted in order to meet the particular needs of the device.).  
In view of the teachings of Iwamiya, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include an optical filter designed to filter out sunlight as is disclosed by Iwamiya to the optical filter taught by LeBoeuf in order to alleviate measurement change due to external light (Iwamiya [0069]).
Regarding claim 6, LeBoeuf as modified teaches the monitoring apparatus of Claim 5.  Iwamiya further teaches a lens positioned above at least one of the at least oneSerial No. 15/787,574 optical emitter and optical filter (Iwamiya [0065] teaches a scattered light taking unit 8 that is a piano-concave lens which is over optical filter 17.  It would obvious to one of ordinary skill in the art to include the concave lens above the optical filter and the light detector in order to increase light response sensitivity see Iwamiya [0064])
Regarding claim 15, LeBoeuf as modified teaches the monitoring apparatus of Claim 1 but LeBoeuf does not explicitly teach a portion of the housing comprises material configured to diffuse light from the optical emitter and/or diffuse light to the optical detector.
 Iwamiya teaches a wearable monitoring device with a portion of the housing comprises material configured to diffuse light from the optical emitter and/or diffuse light to the optical detector (Iwamiya [0060; 0061] teaches a diffusing material 12 in the pathway of the light from the light emitter 6).  
It would be obvious to the one skill in the art to include the diffusion material as taught by Iwamiya in the pathway of light emitter taught by LeBoeuf in order to evenly irradiate the skin surface with the light from the emitter see Iwamiya [0061]. 

Claims 18, 36, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeBoeuf (US 2008/0146890) in view of Ahmed, Cinbis (US 2008/0208020) and Norris (US 6,397,092).
Regarding claim 18, LeBoeuf teaches a monitoring apparatus, comprising: a substrate configured to be attached to a portion of a body of a subject; a sensor module attached to the substrate (LeBoeuf [0081] indicates that the sensor module used within the earpiece module can be used in different parts of the body.   LeBoeuf further teaches multiple types of substrate for attaching the monitoring apparatus to the body including the earpiece fitting discussed in the rejection of claim 1 and ear support 901/1401/1701.), the sensor module (Fig 1 shows physiological sensors 101 within the housing. [0081] indicates that earpiece contains a sensors module 201. [0124] indicates 908 can contain physiological and environmental sensor.  Further LeBoeuf illustrates more specifically that earpiece fitting 1008, 1208 contain sensors modules 1009 and 1213 respectively) comprising: 
at least one optical emitter wherein the optical emitter that directs modulated electromagnetic radiation at a target region of the body (LeBoeuf teaches the use of optical emitters 624/724 to direct light 713 within the ear canal/towards the tympanic membrane see Fig 6 and 7 see also [0110-0118].); 
 (LeBoeuf further teaches photodetector 625/725 which receives light 717 that has interacted with the ear canal 630/730 and tympanic membrane 720 and [0111] indicates the reflected light can be used to detect blood oxygen content see also [0110-0118]  The examiner notes that 724 can be attached to a mounting board 726 which would be the equivalent of the circuits boards discussed in the above limitation.  As noted above earpiece fitting is designed to detect information within the ear canal which would include the tympanic membrane. Therefore, it would be obvious to one of ordinary skill in the art to include the optical emitter on flexible circuit board within the ear piece because LeBoeuf teaches these emitters and detectors can be mounted on circuit boards and flexible circuit board indicates a variety of sensor components attached to it and further the earpiece is specifically designed to measure signals within the ear canal and emitter and detectors 624/724/ are sensors designed to measure signals within the ear canal.  In addition the flexible circuit board is especially useful for conforming sensors arrangement to odd shapes such as the earpiece fitting [0129]); and 
at least one motion/position sensor that detects motion/position of the subject ([0146] indicates that the earpiece module can contain accelerometers and/or gyroscopes in order to capture head position and/or body motion see also [0148].  The examiner would also note LeBoeuf [0149] teaches the acoustic sensors can detect foot step sounds in the ear canal.  Footsteps would be motion related signal making the acoustic sensor also a motion sensor.  Other motion related sounds can also be detected see [0119; 0120]);
a digital interference filter in communication with the at least one optical detector and with the at least one motion/position sensor and configured to remove effects of time-varying environmental interference and time varying motion induced interference from the at least one optical detector and to produce a processed optical response signal associated with a physiological condition of the subject (LeBoeuf [0104-0106] teaches method for removing external energy noise, the equivalent of environmental interference to produce a cleaner physiological signal. The energy can include electromagnetic which would include light. [0106] teaches the process can be done digitally and performed/synchronized over time see also [0119-0121]); and 
, wherein the digital interference filter is configured to process samples from a signal generated by the optical detector (LeBoeuf [0104-0106; 0119-0121]), 
LeBoeuf does not explicitly teach a digital interference filter with the at least one motion/position sensor and configured to remove effects of time-varying motion-induced interference from a signal generated by the at least one optical detector and to produce a processed optical response signal and that the samples include optical emitter-off samples that represent the signal generated by the at least one optical detector with the at least one optical emitter turned off, and wherein the samples include optical emitter-on samples that represent the signal generated by the at least one optical detector with the at least one optical emitter turned on, and wherein the digital interference filter is configured to determine an average of temporally neighboring optical emitter-on samples, determine an average of temporally neighboring optical emitter-off samples, and then subtract the average of the temporally neighboring optical emitter-off samples from the average of the temporally neighboring optical emitter-on samples
Ahmed does teach a monitoring device using light emitters and detectors to detect physiological  signals  with a digital interference filter in communication with the at least one optical detector and with the at least one motion/position sensor and configured to remove effects time-varying motion-induced interference from a signal generated by  the at least one optical detector and to produce a processed optical response signal (Ahmed [0024-0027] teaches using a sensor 318 that is an accelerometer that detects activity/motion of the wearer.  The motion signal can be used to filter a detected light signal from light sensor 114 using adaptive noise cancelling filter 316 which filter is the equivalent of the digital interference filter.  Fig 3 shows all signals go through an a/d converters before the adaptive noise cancelation and therefore the interference filter is digital. Fig 4 shows the filter removes time varying noise. )
In view of the teachings of Ahmed, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the time varying environmental interference filter taught by LeBoeuf with the time varying motion interference filter taught by Ahmed because both motion and environmental/ambient energy are major sources of noise in the light based physiological signal and ((Cinbis Fig 4a and 4b and [0073-080] discloses measuring ambient light via a light detector when optical emitter is off and using the ambient light measurements to correct for ambient light in the detected signal when the light emitters are on. The ambient light measurements taken at 430 would temporally neighboring to the light on measurement 432 since measurement step 430 is taken immediately before step 432 which indication that they are being temporally/sequentially taken with respect to time.  The examiner would further note that Fig 4b teaches a sampling method where ambient/no light measurements 440 and then 444 are taken before and after light on measurements 442 and each off measurements taken at 440 and 442 would be temporally neighboring to on samples at 442.  Cinbis [0075] further teaches taking a weighted average of two temporally neighboring ambient/off sample. Cinbis [0080] teaches taking the average of the two temporally neighboring off samples surrounding the on samples 442.).  
In view of the teachings of Cinbis, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the sampling of detected light when the light emitter is turned on and off as is disclosed by Cinbis to the interference filter of the monitoring device taught by LeBoeuf in order to correct ambient light in the sensing signals (Cinbis [0073]).
	Cinbis does not explicitly teach that the digital interference filter is configured to determine an average of temporally neighboring optical emitter-on samples and average of the temporally neighboring optical emitter-on samples are used in the subtraction of ambient light samples.  
(col 2 ll.49-55) and uses an average of temporally neighboring on samples in method for removing ambient noise from the detected light signals (Norris teaches taking multiple samples are during one cycle – light on or light off period, each measurement period 430, 432, 440, 442, 443 of Cinbis would be the equivalent of a cycle in Norris.  The samples are temporally neighboring as illustrated in Fig 3 of Norris.  Norris then teaches averaging at 503 these samples see Abstract and col 7 ll. 63 to col. 8 ll 27.  The averaged signals can then be used in the equivalent of the ambient light subtraction method taught by Cinbis see Norris col 8 ll and Fig 5 508. 65 to col 9 ll. 4). 
In view of the teachings of Norris, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the averaging of temporally neighboring on samples as is disclosed by Norris to the ambient light subtraction method taught by the combination of LeBoeuf, Cinbis and Ahmed in order increase the signal to noise ratio of the digital signal being analyzed and improve the consistency of the measurements provided by the monitoring device’s optical signals see Norris col 3 ll. 22-25, 32-34.
Regarding claim 36, LeBoeuf as modified teaches the monitoring apparatus of Claim 18, wherein the at least one physiological condition comprises heart rate (see rejection of claim 16 above).   
Regarding claim 37, LeBoeuf as modified teaches the monitoring apparatus of Claim 18, wherein the at least one physiological condition comprises respiration rate (see rejection of claim 17 above).  

 Claims 19-20,  29-30, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeBoeuf as modified by Ahmed, Cinbis, and Norris as applied to claim 18 above, and further in view of Iwamiya (US 2011/0004106)
Regarding claim 19, LeBoeuf as modified teaches the monitoring apparatus of Claim 18, but LeBoeuf does not explicitly teach that a substrate is a wristband, armband, legband, neckband, waistband, ankleband, footband, handband, ringband, or headband (As noted for claim 18, LeBoeuf [0081] teaches the sensor module/monitoring device can be used at other body locations).  

It would be obvious to one of ordinary skill in the art use a wristwatch as monitoring location because the location known in the art for monitoring optical signals see Iwamiya [0005] and further it would allow the sensor module to incorporated in a commonly worn item – a wristwatch.  
Regarding claim 20, LeBoeuf as modified teaches the monitoring apparatus of Claim 18, wherein the substrate is configured to be worn around a body part of the subject (see rejection of claim 19).  
Regarding claim 29, LeBoeuf as modified teaches the monitoring apparatus of Claim 18, further comprising an optical filter overlying at least a portion of the optical detector (LeBoeuf [0118] teaches the optical detector can be covered by an optical filter see also [0110]), but LeBoeuf does not explicitly teach that the optical filter attenuates time-varying environmental light interference at one or more selected wavelengths, wherein the time-varying environmental light interference is caused by sunlight and/or ambient light, wherein the optical filter has a surface area greater than a surface area of the optical detector, and wherein the optical filter overlies the optical detector such that a periphery of the optical filter overlaps a periphery of the optical detector.  However as discussed in the rejection of claim 5 above, Iwamiya does teach these limitations.  
Regarding claim 30, LeBoeuf as modified teaches the monitoring apparatus of Claim 29.   Iwamiya further teaches a lens positioned above at least one of the optical emitter and optical filter (see rejection of claim 6 above). 
Regarding claim 35, LeBoeuf as modified teaches the monitoring apparatus of Claim 18, but LeBoeuf does not explicitly teach a portion of the monitoring apparatus comprises material configured to diffuse light from the optical emitter and/or diffuse light to the optical detector.  However as discussed in the rejection of claim 15 above, Iwamiya does teach these limitations.  

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeBoeuf as modified by Ahmed, Cinbis, and Norris as applied to claim 18 above, and further in view of Thomsen (US 2013/0060098)
Regarding claim 21, LeBoeuf as modified teaches the monitoring apparatus of Claim 18 but LeBoeuf does not explicitly teach the substrate is configured to be adhesively attached to the body of the subject.  
Thomsen does teach a optical monitoring apparatus with a substrate is configured to be adhesively attached to the body of the subject ([0028; 0101; 0175; 0182]).  
In view of the teachings of Thomsen, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include an adhesive patch substrate as is disclosed by Thomsen to the monitoring apparatus taught by LeBoeuf as modified by Ahmed, Cinbis and Norris because the adhesive can optimized to reduce external light interference and/or match skin refraction index and thereby reduce reflectance of the light off the skin producing a better physiological signal (Thomsen [0105]).  
 
Claims 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeBoeuf as modified by Ahmed, Cinbis and Norris as applied to claim 18 above, and further in view of Sakai (US 2005/0075553).
Regarding claim 22, LeBoeuf as modified teaches the monitoring apparatus of Claim 18, but LeBoeuf does not explicitly teach that the sensor module comprises an isolation region configured to keep the sensor module stable with respect to the subject's body during use so as to reduce motion artifacts.  
Sakai does teach light based physiological monitor that has a sensor module comprises an isolation region configured to keep the sensor module stable with respect to the subject's body during use so as to reduce motion artifacts (Regarding the isolation region, the applicant’s specification only describes the isolation region 2304 as a ridges see Fig 24 and being flexible material see applicant’s specification p. 42 lines 31-33. Sakai [0233] teaches convex members 2033 that surround of the sensors.  Convex is the equivalent of a ridge.  Sakai further teaches that convex members are made of silicon which is flexible see also Fig 32. Therefore because Sakai teaches an equivalent structure to the one taught by the applicant it would keep the sensor module stable).  
In view of the teachings of Sakai, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the convex ridges as is disclosed by Sakai to the monitoring device taught by LeBoeuf as modified by Ahmed, Cinbis and Norris in order to isolate the sensor from ambient light and further the flexible nature of the convex member better fixes the device to the body of the user (Sakai [0233]).
Regarding claim 23, LeBoeuf as modified teaches the monitoring apparatus of Claim 22, wherein the isolation region is further configured to shield against environmental interference (Sakai [0233]).  
Regarding claim 24, LeBoeuf as modified teaches the monitoring apparatus of Claim 22, further comprising a light guiding region that at least partially surrounds the sensor module and/or the isolation region, wherein the light guiding region is configured to direct light to and/or from the sensor module (Sakai teaches light transmitting plate 2029 which surrounds the sensor module below it. Sakai also teaches light shielding plate 2031 which also guides light preventing light from being transmitted where the shielding plate which plate 2031 also surrounds 2033.).   

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeBoeuf as modified by Ahmed, Norris, and Cinbis as applied to claim 18 above, and further in view of Ting (US 2002/0198443)
Regarding claim 25, LeBoeuf as modified teaches the monitoring apparatus of Claim 18 but LeBoeuf does not explicitly teach the sensor module is tilted relative to a region of the body where the monitoring device is worn 
Ting does teach a sensor module that is tilted relative to a region of the body where the monitoring device is worn (Fig 5 of Ting shows sensor modules 40/48 tilted with respect region of the body 24 see also Fig 6).  
In view of the teachings of Ting, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the tilted sensor module as is disclosed by Ting to monitoring 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293.  The examiner can normally be reached on Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792